The present application is being examined under the First Inventor to File Provisions of the AIA 
OFFICE ACTION
Claim Rejections - 35 U.S.C. §103
Note:	In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
1.	The following is a quotation of 35 U.S.C. §103(a) which forms the basis for all obviousness rejections set forth in this Office Action:
103(a) Conditions for patentability. NON-OBVIOUS SUBJECT MATTER:
. A patent for a claimed invention may not be obtained, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
2.	Claims 1-19 are rejected under 35 U.S.C. §103(a) as being unpatentable over Zeng et al (U.S. Patent No. 10,797,194) or Zeng et al (U.S. Patent No. 10,854,768).
In re claim 1, Zeng discloses an asymmetric waveguide avalanche photodiode device comprising a silicon device layer residing on a substrate 101 [Fig. 1A], wherein said silicon device layer comprises: 
a silicon waveguide 106 comprising deep levels [col. 5, lns.17-22]; 
an n-type region 124 residing on a first side of said silicon waveguide 106 [Fig.1A of Zeng’768]; 
a first silicon lateral offset region 104 laterally extending between said silicon waveguide 106 and said n-type region 124 [Fig. 1A & col. 5, lns.28-31]; 
a p-type region residing on a second side of said silicon waveguide 106 [col. 5, ln.10-15]; and 
a second silicon lateral offset region 103 laterally extending between said silicon waveguide 106 and said p-type region [col. 5, lns.43-55], wherein a height of said second silicon lateral offset region 103 exceeds a height of said first silicon lateral offset region 104 [Fig. 1A & col. 5, ln.10-15].

    PNG
    media_image1.png
    263
    378
    media_image1.png
    Greyscale
	
    PNG
    media_image2.png
    342
    514
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    303
    532
    media_image3.png
    Greyscale

Applicant(Fig.2A) compared to Zeng(US Pat.10,797,194)Fig.1A or Zeng(US Pat.10,854,768)Fig.1A
Zeng does not explicitly teach or suggest “establishing a spatial asymmetry that enhances avalanche multiplication, within said first silicon lateral offset region, of electrons photogenerated by absorption of sub-bandgap light by the deep levels, relative to avalanche multiplication of photogenerated holes, when a reverse bias, sufficient for generating impact ionization within said first silicon lateral offset region, is applied between said p-type region and said n-type region.”
The functional recitation “establishing a spatial asymmetry that enhances avalanche multiplication, …when a reverse bias, sufficient for generating impact ionization within said first silicon lateral offset region, is applied between said p-type region and said n-type region” has not been given patentable weight because it is narrative in form unless it must be expressed as a “means” for performing the specified function, as set forth in 35 USC 112, 6th paragraph, and must be supported by recitation in the claim of sufficient structure to warrant the presence of the functional language.  In re Fuller, 1929 CD 172, 388 O.G. 279.
In re claim 2, Zeng discloses a lateral extent of first silicon lateral offset region 103, along a direction perpendicular to a longitudinal axis of said silicon waveguide 106, exceeds a lateral extent of said second silicon lateral offset region 104 [Fig. 1A & col. 5, ln.10-15].
In re claim 3, Zeng discloses the height of said second silicon lateral offset region 104 being less than 0.99 times (lower/shorter) a height of said silicon waveguide 106 [Fig. 1A].
In re claim 4, Zeng discloses the height of said first silicon lateral offset region 103 being greater than 0.01 times (higher/taller) a height of said silicon waveguide 106 [Fig. 1A].
In re claim 5, Zeng does not suggest second silicon lateral offset region 104 having a lateral extent of at least 100nm.  It would have been obvious to a person having skills in the art to have modified the silicon lateral offset region of Zeng by utilizing the claimed “lateral extent of at least 100nm.” Since this is merely a region extend length that may be desired for a given application, it has been held that modifying the lateral offset region of a semiconductor photodiode art involves routing skill in the art. See MPEP 2144.04 and In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 6, Zeng does not suggest second silicon lateral offset region 104 having a lateral extent such that a parasitic absorption of light guided by said silicon waveguide, Zeng by utilizing the claimed “parasitic absorption of light guided by said silicon waveguide, and having a wavelength of 1500nm, is less than 10%.” Since this is merely a light absorption and/or wavelength that may be desired for a given application, it has been held that modifying the light absorption/wavelength of a semiconductor photodiode art involves routing skill in the art. See MPEP 2144.04 and In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 8, Zeng discloses said first silicon lateral offset region 103 comprising deep levels [Fig 1A]
In re claim 9, Zeng discloses a concentration of deep levels in said first silicon lateral offset region 103 being greater than a concentration of deep levels in said second silicon lateral offset region 104 [col. 5].
In re claim 11, Zeng discloses an asymmetric avalanche photodiode device comprising semiconductor device layer residing on a substrate 101, wherein said semiconductor device layer comprises:
an elongate semiconductor region 106 suitable for absorbing incident light and responsively generating photocarriers [Fig. 1A & col. 5, lns.17-22];
	an n-type region 124 residing on a first side of said elongate semiconductor region 106 [Fig. 1A of Zeng’768];
	a first semiconductor lateral offset region 104 laterally extending, in a direction perpendicular to a longitudinal axis of said elongate semiconductor region 106, between said elongate semiconductor region and said n-type region 124 [Fig. 1A & col. 5, lns.28-31];
a p-type region residing on a second side of said elongate semiconductor region 106 [Fig. 1A & col. 5, ln.10-15]; and
a second semiconductor lateral offset region 103 laterally extending between said elongate semiconductor region 106 and said p-type region [col. 5, lns.43-55], wherein a height of said second semiconductor lateral offset region 103 exceeds a height of said first semiconductor lateral offset region 104 [Fig. 1A & col. 5, ln.10-15].
Zeng does not explicitly teach or suggest “establishing a spatial asymmetry that enhances avalanche multiplication within the first semiconductor lateral offset region of electrons photogenerated by absorption of light within said elongate semiconductor region, relative to avalanche multiplication of photogenerated holes, when a reverse bias, sufficient for generating impact ionization within said first semiconductor lateral offset region, is applied between said p-type region and said n-type region.”
The functional recitation “thereby establishing a spatial asymmetry that enhances avalanche multiplication, …when a reverse bias, sufficient for generating impact ionization within said first semiconductor lateral offset region, is applied between said p-type region and said n-type region.” has not been given patentable weight because it is narrative in form unless it must be expressed as a “means” for performing the specified function, as set forth in 35 USC 112, 6th paragraph, and must be supported by recitation in the claim of sufficient structure to warrant the presence of the functional language.  In re Fuller, 1929 CD 172, 388 O.G. 279.
In re claim 12, Zeng discloses an asymmetric waveguide avalanche photodiode device comprising a silicon device layer residing on a substrate 101, wherein said silicon device layer comprises: 
a silicon waveguide 106 comprising deep levels [Fig. 1A & col. 5, lns.17-22]; 
an n-type region 124 residing on a first side of said silicon waveguide 106 [Fig.1A of Zeng’768]; 
a first silicon lateral offset region 104 laterally extending between said silicon waveguide 106 and said n-type region 124 [Fig. 1A & col. 5, lns.28-31]; 
a p-type region residing on a second side of said silicon waveguide 106 [col. 5, ln.10-15]; and 
said first silicon lateral offset region 104 having a lateral extent, along a direction perpendicular to a longitudinal axis of said silicon waveguide 106, such that said n-type region 124 resides further from said silicon waveguide 106 than said p-type region [Fig. 1A & col. 5, ln.10-15].
Zeng does not explicitly teach or suggest “establishing a spatial asymmetry that enhances avalanche multiplication, within said first silicon lateral offset region, of electrons photogenerated by absorption of sub-bandgap light by the deep levels, relative to avalanche multiplication of photogenerated holes, when a reverse bias, sufficient for generating impact ionization within said first silicon lateral offset region, is applied between said p-type region and said n-type region.”
The functional recitation “establishing a spatial asymmetry that enhances avalanche multiplication, …when a reverse bias, sufficient for generating impact ionization within said first silicon lateral offset region, is applied between said p-type region and said n-type region.” has not been given patentable weight because it is narrative in form unless it must be expressed as a “means” for performing the specified function, as set forth in 35 USC 112, 6th paragraph, and must be supported by recitation in the claim of sufficient structure to warrant the presence of the functional language.  In re Fuller, 1929 CD 172, 388 O.G. 279.
In re claim 13, Zeng discloses said p-type region being laterally offset from said silicon waveguide 106 by a second silicon lateral offset region 103; and the lateral extent of said first silicon lateral offset region 104 exceeding a lateral extent of second silicon lateral offset region 103 [Fig1A& col.5, ln.10-15]
In re claim 14, Zeng discloses first silicon lateral offset region 104 being absent of a p-doped subregion.
In re claim 15, Zeng discloses a maximum electric field within second silicon lateral offset region 103 exceeding a maximum electric field within said first silicon lateral offset region 104 under application of the reverse bias [Fig. 1A & col. 5].
In re claims 7 & 16, Zeng does not suggest a concentration of deep levels in said silicon waveguide being at least 1014 cm-3.  It would have been obvious to a person having skills in the art to have modified the deep levels concentration of Zeng by utilizing the claimed “concentration being at least 1014 cm-3.” Since this is merely a waveguide concentration that may be desired for a given application, it has been held that modifying the waveguide of a semiconductor photodiode art involves routing skill in the art. See MPEP 2144.04 and In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 17, Zeng discloses said first silicon lateral offset region 103 comprises deep levels [Fig 1A]
In re claims 10 & 18, Zeng does not suggest a concentration of shallow dopants in said silicon waveguide being less than 1019 cm-3.
It would have been obvious to a person having skills in the art to have modified the deep levels concentration of Zheng by utilizing the claimed “concentration being at least 1019 cm-3.” Since this is merely a waveguide concentration that may be desired for a given application, it has been held that modifying the waveguide of a semiconductor photodiode art involves routing skill in the art. See MPEP 2144.04 and In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 19, Zeng discloses n asymmetric avalanche photodiode device comprising a semiconductor device layer residing on a substrate 101, wherein said semiconductor device layer comprises: 
an elongate semiconductor region 106 suitable for absorbing incident light and responsively generating photocarriers [Fig. 1A & col. 5, lns.17-22]; 
an n-type region 124 residing on a first side of said elongate semiconductor region 106 [Fig. 1A of Zeng’768]; 
a first semiconductor lateral offset region 104 laterally extending between said elongate semiconductor region 106 and said n-type region 124 [Fig. 1A & col. 5, lns.28-31]; 
a p-type region residing on a second side of said elongate semiconductor region 106 [Fig. 1A & col. 5, ln.10-15]; and 
a second semiconductor lateral offset region 103 laterally extending between said elongate semiconductor region 106 and said p-type region [col. 5, lns.43-55]; 
said first semiconductor lateral offset region 104 having a lateral extent, along a direction perpendicular to a longitudinal axis of said elongate semiconductor region, such that said n-type region 124 resides further from elongate semiconductor region than said p-type region [Fig.1A, col.5, ln.10-15]
Zeng does not explicitly teach or suggest “establishing a spatial asymmetry that enhances avalanche multiplication, within said first semiconductor lateral offset region, of electrons photogenerated by absorption of light within said elongate semiconductor region, relative to avalanche multiplication of photogenerated holes, when a reverse bias, sufficient for generating impact ionization within said first semiconductor lateral offset region, is applied between said p-type region and said n-type region.”  The functional recitation “establishing a spatial asymmetry that enhances avalanche multiplication, …when a reverse bias, sufficient for generating impact ionization within said first semiconductor lateral offset region, is applied between said p-type region and said n-type region” has not been given patentable weight because it is narrative in form unless it must be expressed as a “means” for performing the specified function, as set forth in 35 USC 112, 6th paragraph, and must be supported by recitation in the claim of sufficient structure to warrant the presence of the functional language.  In re Fuller, 1929 CD 172, 388 O.G. 279.
Contact Information
3.	To inquire about this communication, contact the Examiner at (571) 272-1896 on Mon thru Fri 9AM-5PM If attempt to call the undersigned (calvin.lee1@uspto.gov) by phone is unsuccessful.  Examiner Supervisor Kenneth Parker can be reached at (571) 272-2298. To ask questions about the status of this application, contact Customer Service at (571) 272-1000.  The organization fax number is (571) 273-8300.
Status information for published application may be obtained from either Private or Public PAIR (Patent Application Information Retrieval) system at http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197.
August 16, 2022										    /Calvin Lee/

    PNG
    media_image4.png
    7
    666
    media_image4.png
    Greyscale
Date									 Primary Patent Examiner, A.U.2815